Citation Nr: 0303353	
Decision Date: 02/26/03    Archive Date: 03/05/03	

DOCKET NO.  00-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for the residuals of a 
shell fragment wound above the right eye. 

3.  Entitlement to service connection for the residuals of a 
head injury. 

4.  Entitlement to service connection for a skin disorder. 

5.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in May 2001, at 
which time it was remanded for additional development.  The 
case is before the Board for appellate review.  

The Board notes that, at the time of a personal hearing in 
June 2000, the veteran withdrew from consideration the issues 
of entitlement to service connection for the residuals of 
cold injury, and for a disability manifested by the absence 
of his left kidney.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

2.  Chronic residuals of a shell fragment wound above the 
right eye are not shown to have been present in service, or 
at any time thereafter.  

3.  Chronic residuals of a head injury are not shown to have 
been present in service, or for many years thereafter.  

4.  A chronic skin disorder is not shown to have been present 
in service, or for many years thereafter.  

5.  Impotence is not shown to have been present in service, 
or for many years thereafter.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.304(f) (2002).

2.  Chronic residuals of a shell fragment wound above the 
right eye were not incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (2002).

3.  Chronic residuals of a head injury were not incurred in 
or aggravated by active wartime service.  38 U.S.C.A. § 1110 
(2002).

4.  A chronic skin disorder was not incurred in or aggravated 
by active wartime service. 38 U.S.C.A. § 1110 (2002).

5.  Impotence was not incurred or aggravated by active 
wartime service. 38 U.S.C.A. § 1110 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's DD Form 214 reveals that, while in 
service, the veteran served as a member of the U.S. Army 
Quartermaster Corps.  The veteran's most significant duty 
assignment was with Headquarters Detachment B of Headquarters 
Company, located at Fort Jackson, South Carolina.  However, 
he had one year of overseas duty.  Awards and commendations 
given the veteran included the United Nations Service Medal, 
the National Defense Service Medal, the Korean Service Medal 
with one Bronze Service Star, the Republic of Korea 
Presidential Unit Citation, and the Good Conduct Medal.  It 
was indicated in the document that the veteran received no 
wounds as a result of enemy action.

An evaluation of the veteran's genitourinary system conducted 
as part of his service separation examination in October 1954 
was significant for an undescended left testis, as well as an 
atrophied right testicle, and the congenital absence of the 
veteran's left kidney.  The remainder of the examination was 
essentially unremarkable, with no evidence of any psychiatric 
or skin disorder, or residuals of a shell fragment wound or 
head injury.  At the time of service separation, no pertinent 
diagnoses were noted.  

Private medical records dated in April 1998 reveal that the 
veteran was seen for a right zygomatic malar complex fracture 
following a fall at work.  Reportedly, while at work, he had 
fallen, striking his right cheek on a wooden pallet.  

In August 1998, there was received the veteran's claim for 
service connection for post-traumatic stress disorder, and a 
"skin rash."  Accompanying the form was a post-traumatic 
stress disorder questionnaire, in which the veteran indicated 
that, on one occasion in service, one of the men in his group 
was killed by "friendly fire."  

During the course of VA outpatient treatment in late August 
1998, the veteran gave a history of treatment in the 1950's 
for depressive symptomatology.  According to the veteran, his 
intermittent depressive episodes had begun about 15 years 
earlier.  He denied specific treatment for his depressive 
episodes, which, in his opinion, had become worse since his 
retirement in 1995.  He stated that, following combat in 
Korea in 1953, he was hospitalized for a period of two 
months.  He was unsure of his diagnosis at that time, but 
reported that he couldn't concentrate.  He experienced 
nightmares, as well as flashbacks, and depersonalization.  He 
denied symptoms of mania or an anxiety disorder.  He stated 
that he had been attending a post-traumatic stress disorder 
group for the past four months.  Prior medical history 
included skin cancer in 1995, as well as impotence for 20 
years.

On mental status examination, the veteran engaged in eye 
contact 50 percent of the time.  His speech displayed a 
normal rate and rhythm, though he was somewhat tearful when 
discussing specific events in Korea.  His mood was described 
as "average."  Insight and judgment appeared intact.  The 
pertinent diagnosis was chronic post-traumatic stress 
disorder, as manifested by flashbacks, rumination, and 
avoidance of stimuli from combat in Korea in 1953.  In the 
opinion of the examiner, the veteran's reported 
hospitalization in 1953 was most likely secondary to an acute 
stress disorder.  Additionally noted were diagnoses of skin 
cancer, for which the veteran was being followed, and 
impotence.  

A VA outpatient treatment record dated in November 1998 was 
significant for a diagnosis of tinea pedis.  

Correspondence from the National Personnel Records Center 
dated in December 1998 was to the effect that no medical 
records were on file for the veteran, inasmuch as those 
records had been destroyed in a fire at that facility.  

A January 1999 VA outpatient treatment record reveals that 
the veteran was seen at for a complaint of sexual 
dysfunction.  While he had been using Viagra, it did not have 
the proper result.  The clinical impression was sexual 
dysfunction.  

In January 1999, there was received from the veteran 
information to the effect that, on July 8, 1953, he had 
witnessed the death of Charles N. Day, a member of the 
17th Infantry Regiment, 7th Infantry Division, in the 
Republic of Korea.  It was this serviceman who, according to 
the veteran, had been the victim of friendly fire.

As part of a request for information needed to reconstruct 
medical data dated in January 1999, the veteran indicated 
that, in the summer of 1953, while serving with the 17th 
Infantry Regiment, 7th Infantry Division, he had been hit by 
enemy shrapnel over his right eye. He was checked and treated 
at an aid station in the valley below Hill Number 200, 
located at the 38th Parallel in Korea.  

In correspondence of January 1999, a VA psychologist wrote 
that the veteran was a Korean combat veteran who was 
suffering from post-traumatic stress disorder as the result 
of his service in Korea in 1953.  According to the VA 
psychologist, the veteran served with the 17th Infantry, and 
was exposed to severe death and destruction.  Additionally 
noted was that he had been involved in a friendly fire 
incident, where he and other men accidentally killed a fellow 
American.  In the opinion of the VA psychologist, the veteran 
met the listing for post-traumatic stress disorder in DSM-IV.  

In a report of private psychological testing and counseling 
dated in March 1999, it was noted that the veteran had been 
experiencing difficulty sleeping, as well as numerous 
physical problems, and suicidal thoughts.  Reportedly, he 
felt depressed a good deal of the time, and was easily 
distracted.  He indicated that he felt bad about certain 
combat events which occurred in Korea.  The pertinent 
diagnosis was post-traumatic stress disorder.  

In correspondence from the National Personnel Records Center 
dated in March 1999, it was noted that all of the veteran's 
records, including any personnel file showing units of 
assignment, dates of assignment, participation in combat 
operations, wounds in actions, and awards and decorations, 
had been lost in a fire at that facility in July 1973.  

On VA psychiatric examination in April 1999, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  At the time of evaluation, the veteran gave a 
history of combat in Korea, where he had stayed for about one 
year.  While in Korea, he had served as a "lame thrower and 
rifleman.  He mentioned several stresses while in Korea.  One 
of those stresses consisted of an episode in which, while on 
forward post watching for the enemy, one of the men in his 
group was mistakenly taken for the enemy, with the result 
that others in the group opened fire on him, killing him.  
The veteran additionally reported an episode in which he was 
hit with shrapnel over his right eye, as a result of which he 
was offered the Purple Heart.  On discharge, he was found to 
be sterile, and could not have children.

As regards the veteran's work history, following his 
discharge from service, he returned to work in the textile 
factories, from which he retired in 1995.  The veteran gave a 
history of several skin cancers, which reportedly had been 
removed.  Recently, he had experienced certain facial 
injuries while at a store, for which he had received "a steel 
plate" in his forehead.  

When further questioned, the veteran gave a history of 
depression on and off for several years.  He eventually 
joined a group in order to get information about certain 
friends he had left in Korea.  He began getting more 
depressed, and felt the need to be able to talk to others in 
order to help with that depression.  The veteran stated that 
he currently experienced problems with nightmares and 
flashbacks related to his time in Korea.  There were problems 
with recurrent intrusive recollections of his Korean service, 
about which he felt extremely guilty.  He gave a history of 
flashbacks when exposed to certain stimuli which resembled 
Korea.  Additionally noted were problems with avoidance of 
stimuli, in conjunction with a tendency to avoid crowds, as 
well as thoughts and feelings related to Korea.  

On mental status examination, the veteran was cooperative, 
with good eye contact, and very fluent.  His speech was 
normal in rate and volume, as well as logical and 
goal-directed.  His mood was dysphoric, and his affect 
constricted.  His thought processes were logical and goal-
directed, and thought content showed no evidence of any 
auditory or visual hallucinations.  There was no evidence of 
either suicidal or homicidal ideation.  Cognitively, he was 
alert and well oriented.  His memory for both recent and 
remote events was intact.  Concentration and insight was 
fair, as was the veteran's judgment.  The clinical assessment 
was dysthymia; and mild post-traumatic stress disorder.  In 
the opinion of the examiner, the veteran was suffering from 
"problems" with depression related to guilt from Korea and 
his sterility, as well as certain post-traumatic stress 
disorder symptoms related to those problems.  While fairly 
mild in nature, his problems did cause some impairment in 
social and occupational functioning.  

During the course of an RO hearing in June 2000, the veteran 
and his wife offered testimony regarding the alleged nature 
and etiology of the disabilities at issue.  

In a Report of Contact dated in October 2000, it was noted 
that certain photographs submitted by the veteran had shown 
him wearing a Combat Infantryman's Badge, which was evidence 
of a stressor.  Accordingly, it was requested that inquiry be 
made of the National Personnel Records Center for the 
veteran's 201 file regarding whether the veteran did, in 
fact, have a Combat Infantryman's Badge.

In correspondence of October 2000, it was requested that the 
National Personnel Records Center furnish pages from the 
veteran's personnel file showing his unit and dates of 
assignment, participation in combat operations, wounds in 
actions, and awards and decorations.  Current evidence of 
record is to the effect that such information was 
unavailable.  

In correspondence of July 2001, one of the veteran's former 
service colleagues stated that he had been stationed in Korea 
from 1953 to 1955, and that he had received a telephone call 
from the veteran about the middle of 1954.  Reportedly, the 
veteran was stationed near the DMZ at that time.  Included 
with the correspondence in question was a newspaper clipping 
and photo of the veteran, noting that the veteran had been 
reported missing in action, but had later been located.  
Apparently, the veteran had been reassigned, and his papers 
misplaced.  

In correspondence of August 2001, the veteran was informed by 
the RO that a disability examination had been requested in 
connection with his pending claims for disability benefits.  
He was informed that his failure to report for any scheduled 
examination could have a detrimental effect on the outcome of 
his claims.  

Pertinent evidence of record is the effect that the veteran 
failed to report for multiple VA examinations scheduled for 
him in August 2001.  

In correspondence of April 2002, the veteran was informed by 
the RO that they had been notified that he had failed to 
report for his scheduled VA examinations.  Inquiry was made 
as to whether the veteran had "good cause" for not reporting 
for his scheduled examinations.  The veteran was informed 
that, if he, in fact, had such good cause, he should inform 
the RO, and they would reschedule his examinations.  No 
response was received from the veteran.

Analysis

The veteran seeks service connection for a number of 
disabilities, among them, post-traumatic stress disorder.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (2002).  
Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a malignant tumor, including skin 
cancer, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Effective March 7, 1997, service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that a claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, the majority of the veteran's service 
medical records are unavailable, inasmuch as those records 
were apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record consists of the veteran's separation examination, 
which is negative for history, complaints, or abnormal 
findings indicative of the presence of any of the 
disabilities at issue.  While at the time of that 
examination, there was noted the presence of an undescended 
left testis, as well as an atrophied right testicle, there is 
no indication that, at any time during the veteran's service, 
or at separation, he suffered from documented clinical 
impotence.  Nor is there any evidence that, while in service, 
he sustained a shell fragment wound to the area above his 
right eye, or any head injury.  The earliest clinical 
indication of the presence of any of the disabilities at 
issue is revealed by a VA outpatient treatment record dated 
in August 1998, more than 40 years following his discharge 
from service, at which time there was noted a history of skin 
cancer in 1990, and of impotence of approximately 20 years' 
duration.  Significantly, this would place the inception of 
the veteran's skin cancer at a point in time approximately 
30 years following his separation from service, and impotence 
at a point no earlier than 1978, almost 25 years following 
service discharge.  A skin disorder, specifically, tinea 
pedis, was first demonstrated no earlier than November 1998, 
once again, more than 40 years following the veteran's 
service separation.  

The Board acknowledges that, at the time of the 
aforementioned treatment in August 1998, and once again on VA 
psychiatric examination in April 1999, the veteran received a 
diagnosis of post-traumatic stress disorder.  However, this 
diagnosis was clearly based solely upon history provided by 
the veteran, with no reference to the veteran's service 
records.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
point of fact, repeated attempts to verify the veteran's 
inservice stressors have proven unsuccessful.  While at the 
time of the aforementioned VA psychiatric examination, the 
veteran reported having served as a flame thrower and 
rifleman, his DD Form 214 is to the effect that, while in 
service, he was a member of the Quartermaster Corps, and 
unaffiliated with any combat unit.  In like manner, while 
according to the veteran, he sustained a shrapnel wound above 
his right eye, for which he was offered the Purple Heart 
Medal, a listing of the veteran's commendations notes no such 
award.  Nor is there any documented evidence that, at any 
time during the veteran's service in Korea, he was, in fact, 
awarded the Combat Infantryman's Badge.  

The Board observes that, in May 2001, the veteran's case was 
remanded to the RO in an attempt to obtain additional 
information.  A part of the information requested consisted 
of multiple VA examinations ordered for the purpose of more 
accurately determining the exact nature and etiology of the 
disabilities at issue.  Regrettably, he failed to report for 
any of the examinations requested.  Moreover, when asked to 
provide a good cause explaining his failure to appear, the 
veteran failed to respond.  

The veteran's accredited representative, during the course of 
an informal hearing presentation in January 2003, requested 
that the veteran be afforded an additional VA psychiatric 
examination.  This request was made in view of the fact that, 
in the opinion of the veteran's representative, he (i.e., the 
veteran) had been given insufficient notice of the 
consequences of his failure to report for a scheduled 
examination.  See 38 C.F.R. § 3.655 (2002).  The Board is 
cognizant of the fact that, in a case such as this, where the 
majority of the veteran's service medical records are 
unavailable, there exists a heighten duty to assist him in 
the development of all facts pertinent to his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, in the 
case at hand, the Board is of the opinion that the RO has 
more than adequately fulfilled this heightened duty.  
Numerous attempts have been made to verify the claimed 
inservice stressors and/or injuries, with no success.  
Moreover, the veteran, without good cause, has failed to 
adequately cooperate in the prosecution of his claims.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under such 
circumstances, and absent any documented evidence that the 
disabilities in question were incurred or aggravated in 
service, the veteran's claims must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, in 
correspondence of June 2001, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for the residuals of a shell fragment 
wound above the right eye is denied.

Service connection for the residuals of head injury is 
denied.

Service connection for a chronic skin disorder is denied.

Service connection for impotence is denied.



_________________________________________
RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

